DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 05/18/22.  Regarding the amendment, claims 8-12 are canceled, claims 1-7, 13-21 are present for examination.
The amended drawing is accepted and recorded in file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/22 is being considered by the examiner.
Allowable Subject Matter
Claims 1-7, 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show a wedge for use in an electric machine, as recited in claim 1, comprising: 
a central portion (40) comprising at least a first material; 
a first wing (46) integrally attached to the central portion (40); and 
a second wing (48) integrally attached to the central portion (40) opposite the first wing (48), wherein the first wing (46), and the second wing (48) include a second material; 
wherein the central portion (40) includes a quadrilateral section (50) radially outward from a triangular central leg (52) separating the first wing (46) from the second wing (48), wherein the quadrilateral section (50) includes the first material and the second material, wherein the quadrilateral section (50) includes a first face (56), a second face (60) opposite the first face (56), a third face (58) radially outward facing and opposite the triangular central leg (52), a first "L" shaped portion (62) of the second material, and a second "L" shaped portion (64) of the second material opposite the first "L" shaped portion (62), wherein the first "L" shaped portion (62) and the second "L" shaped portion (64) bracket the first material (54) at the first and second faces (56, 60) of the quadrilateral portion (50) and extend onto the third face (58).

    PNG
    media_image1.png
    829
    708
    media_image1.png
    Greyscale

Further, regarding to claim 18, the record of prior art by itself or in combination with other references also does not show a rotor (24) for a generator comprising:
a shaft (26); 
a rotor core (28) radially outward from the shaft (28) and having a plurality of poles (35) spanning axially along the rotor core (28); 
a plurality of windings (30) wrapped axially around each of the plurality of poles (35); and 
a plurality of wedges (32), each wedge (32) being positioned between two adjacent poles (35) of the plurality of poles, each wedge (32) having a central portion (40) comprising at least a first material; 
a first wing (46) integrally attached to the central portion (40); and 
a second wing (48) integrally attached to the central portion (40) opposite the first wing (48), wherein the first wing (46), and the second wing (48) include a second material; 
wherein the central portion (40) includes a quadrilateral section (50) radially outward from a triangular central leg (52) separating the first wing (46) from the second wing (48), wherein the quadrilateral section (50) includes the first material and the second material, wherein the quadrilateral section (50) includes a first face (56), a second face (60) opposite the first face (56), a third face (58) radially outward facing and opposite the triangular central leg (52), a first "L" shaped portion (62) of the second material, and a second "L" shaped portion (64) of the second material opposite the first "L" shaped portion (62), wherein the first "L" shaped portion (62) and the second "L" shaped portion (64) bracket the first material (54) at the first and second faces (56, 60) of the quadrilateral portion (50) and extend onto the third face (58).

    PNG
    media_image2.png
    665
    607
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Patel et al. (US 2018/0278112 A1) teaches rotor for an electrical machine includes a rotor core having a plurality of circumferentially spaced apart rotor poles. Windings are seated in gaps between circumferentially adjacent pairs of the rotor poles. A wedge secures the windings in each gap. The wedge includes a first member made of a first material and at least one second member made of a second material.  However, Patel does not teach the central portion includes a quadrilateral section radially outward from a triangular central leg separating the first wing from the second wing, wherein the quadrilateral section includes the first material and the second material, wherein the quadrilateral section includes a first face, a second face opposite the first face, a third face radially outward facing and opposite the triangular central leg, a first "L" shaped portion of the second material, and a second "L" shaped portion of the second material opposite the first "L" shaped portion, wherein the first "L" shaped portion and the second "L" shaped portion bracket the first material at the first and second faces of the quadrilateral portion and extend onto the third face.

    PNG
    media_image3.png
    588
    590
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834